Citation Nr: 1522934	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-19 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for malaria.

2.  Entitlement to a compensable rating for residuals of a left ring finger laceration.

3.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for tinnitus, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims file and electronic records.


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran has had active malaria, or any current residuals of malaria, during the period of his claim.

2.  Throughout the period of the claim, the Veteran's service-connected residuals of a left ring finger laceration have been manifested by one painful scar, without objective findings of limitation of range of motion, unstable scars, an affected area of at least six inches in size, or other disabling effects. 

3.  A March 1992 RO decision denied service connection for tinnitus; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period, and the denial became final.

4.  Evidence received since the last final denial is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for tinnitus.

5.  Tinnitus is etiologically related to the Veteran's active service.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria or residuals of malaria have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6304 (2014).  

2.  The criteria for a 10 percent evaluation for residuals of a left ring finger laceration, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7805 (2014).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in July 2010, prior to initial adjudication of the claims.   

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In addition, in the decision below, the Board reopens the Veteran's previously denied claim for service connection for tinnitus, and grants service connection; thus, a defect, if any, as to the examination is moot. 

In addition, the Veteran was afforded VA examinations in response to his claims for compensable ratings for malaria and residuals of a left ring finger laceration.  The Board finds the VA examinations/opinions are adequate; they reflect findings based on clinical examination and the Veteran's reported symptoms and history.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

Legal Criteria 

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 


Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


New and Material Evidence - Tinnitus

Historically, the Veteran's claim of entitlement to service connection for tinnitus was denied in a March 1992 rating decision based on the RO's determination that the evidence failed to show the presence of the claimed disability or that it was incurred in or otherwise related to service.  The Veteran did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  The evidence associated with the claims file at the time of the March 1992 rating decision included the Veteran's STRs and a January 1992 VA examination report.  In May 2010, the Veteran filed a request to reopen the claim for entitlement to service connection for tinnitus and contended that service connection is warranted because tinnitus developed in service as a result of noise exposure in the Republic of Vietnam.

The Veteran's DD Form 214 identifies his occupational specialty as light weapons infantry and reflects that he received the Purple Heart Medal and Combat Infantryman Badge.

Evidence at time of last final denial

The Veteran's STRs are negative for complaints or treatment for tinnitus.  An August 1970 STR indicated that the Veteran reported difficulty hearing and ear discomfort with noted infection and inflammation to the external ear and old dried blood next to the ear drum.  A follow-up STR reported that a perforated eardrum was visible.  The Veteran was seen on five days in August 1970 for initial examination and follow-up treatment. 

A January 1992 VA examination report reflects that the Veteran reported that he "developed ringing in the ears about six months after returning from Vietnam.  This has gradually gotten worse.  He denies any hearing loss."


Evidence received since the last final denial

A September 1994 VA record reflects that the Veteran had a "multitude of somatic complaints involving several organ systems", to include "ringing in his ears."

A July 2010 statement from Dr. R.E. indicated the Veteran received private treatment for a diagnosis of tinnitus.

In August 2010, the Veteran stated he reported tinnitus to military physicians while he was being treated for malaria but was told that nothing could be done.  He indicated that he had ringing in his ears ever since and that he used a sleeping pill and electric fan to drown out the noise but the ringing never went away.  In a November 2011 notice of disagreement, the Veteran stated that tinnitus began in service while working with different tank companies without hearing protection and that his hearing was damaged due to service in Vietnam.

A March 2013 VA audiological examination diagnosed the Veteran with mixed hearing loss, noting that it had a substantial conductive component that was inconsistent with noise-induced sensorineural hearing loss.  The examiner noted that the Veteran complained of recurrent tinnitus and opined that the Veteran's bilateral tinnitus was less likely as not caused by or a result of his military noise exposure.  The examiner's rationale found that tinnitus was as likely as not associated with hearing loss that had a substantial conductive component that was not associated with noise exposure and that there was no evidence of hearing loss or ear-related problems at separation from service.  

Old and New evidence as a whole

The Board finds that the Veteran's August 2011 and November 2011 statements, the September 1994 VA clinical record, and July 2010 statement from Dr. R.E. are new and material.  The evidence supports the presence of the claimed disability.  Accordingly, reopening of the claim is in order. Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Reopened claim

Having reopened the Veteran's claim, the Board finds that service connection for tinnitus is warranted.  The Veteran reported his in-service duties with noise exposure due to combat in Vietnam, to include his occupational specialty of infantryman.  The Veteran is a recipient of the Purple Heart Medal and Combat Infantryman Badge; therefore, his participation in combat is established.  Based on the foregoing, the Board concedes that the Veteran experienced acoustic trauma in service.  In addition to acoustic trauma, the STRs reflect an infection of the ear with a large perforation of the eardrum.  The August 11, 1970 STR notes that some infection and tissue was removed.  

The Veteran's lay statement that his tinnitus began in service and has continued since is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).  Moreover, his STRs support that he had health problems with his ears other than simply acoustic trauma. 

The Board acknowledges that the March 2013 VA examination report is against the Veteran's claim.  However, the Board finds the VA examination report lacks some probative value because the examiner did not discuss the STRs with regard to a perforated eardrum with infection and tissue removal during his service in Vietnam.  While the examiner noted that the Veteran had a substantial conductive component of hearing loss, he failed to adequately explain why the Veteran's tinnitus may not be as likely as not related to the Veteran's in-service symptoms.

In light of the foregoing and with resolution of the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Increased Evaluation - Malaria

The Veteran is service connected for history of malaria rated as noncompensable effective from October 1991.  In May 2010, the Veteran claimed that his malaria warranted a compensable rating.  For the reasons explained below, the Board has determined that a compensable rating is not warranted for the Veteran's malaria.

Malaria is rated under Diagnostic Code 6304, which gives a single, 100 percent disability rating for an active disease.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  A note for Diagnostic Code 6304 provides that residuals of the disease, such as liver or spleen damage, should be rated under the code appropriate for that body system.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of service-connected malaria.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In August 2010, the Veteran contended that he had symptoms of fever, chills, and aching all over his body for a week or more every spring that were caused by malaria.  Review of private treatment records dated August 2005 to August 2010 indicates the Veteran was treated for upper respiratory tract symptoms in February 2008, November 2009, and March 2010.  In August 2010 private treatment record, the Veteran reported a moderately severe sore throat with myalgias.  The records do not reflect that his symptoms were related to malaria.

A November 2010 VA examination report reflects that the Veteran reported symptoms of fever, chills, and aching shortly after his return from Vietnam and that he was hospitalized for a week with a diagnosis of malaria.  He indicated that he experienced yearly symptoms of a cold that lasted for one to two weeks but that he was never tested to determine if it was malaria.  He reported that he was unaware of any complications from malaria.  The examiner found it was unclear if the Veteran's reported annual symptoms were related to malaria or not, and that the Veteran had no current symptoms related to malaria, to include skin symptoms, generalized edema, or mouth ulcers.  The examiner reported that there were no documented relapses of malaria that were confirmed by lab findings after his original diagnosis and no signs of splenomegaly, hepatomegaly, mental changes, renal disease, or history of seizures.  The examiner diagnosed malaria, treated, without any residual abnormalities and opined that the Veteran's springtime symptoms may be related to something other than malaria but no current symptoms warranted further testing.

In a November 2011 notice of disagreement, the Veteran reported flu-like symptoms each summer and that he had to use mosquito repellant all of the time if he wanted to be outside.

In a September 2013 VA examination report, the Veteran reported that he was unaware of any complications from malaria.  The examiner noted that the Veteran had no recurrent hospitalizations for malaria and opined that the disease was inactive and there were no symptoms or residuals attributable to the disease.  

After careful review of the evidence, the Board finds that the criteria for a compensable evaluation for malaria are not met.  Throughout the period on appeal, the Veteran's malaria has been inactive.  The VA examinations further noted that there were no symptoms of malaria and the Veteran confirmed that he had no positive tests for malaria since the initial diagnosis.  The evidence fails to demonstrate that malaria was an active disease at any time during the period of the claim.  

Moreover, there is no evidence showing that the Veteran has residuals of the disease that should be rated under an appropriate code for that body system.  The VA examinations found no residuals of malaria and the Veteran denied any known complications from malaria.  The Board acknowledges that the Veteran is able to observe annual flu- or cold-like symptoms; however, the Board notes that he does not possess the medical expertise required to determine whether these symptoms are attributable to a history of malaria.  see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a compensable rating is not warranted for any portion of the rating period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 
 
Residuals of Left Ring Finger Laceration

The Veteran's residuals of a left ring finger laceration are rated as a scar under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

Under Diagnostic Code 7805, scars, other (including linear scars) and other effects of scars may be evaluated under Diagnostic Codes 7800-7804.  

A 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear with an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).

Scars, unstable or painful, may be evaluated under Diagnostic Code 7804, which provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of service-connected residuals of a left ring finger laceration.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In a March 1992 rating decision, the Veteran was granted a noncompensable rating for a left ring finger laceration, effective from October 4, 1991.  In May 2010, the Veteran claimed that the disability warranted a compensable rating.

For the reasons explained below, the Board has determined that a 10 percent rating, but not more, is warranted for the Veteran's residuals of a left ring finger laceration.

In August 2010, the Veteran reported that his left ring finger hurt all of the time such that he was unable to wear his wedding band or hold hands with his wife.

In a November 2010 VA examination report, the Veteran reported having previously cut his ring finger on the metal clip of another soldier's backpack that tore his finger to the bone and required surgical repair in service.  He stated the finger has been painful ever since.  The examiner found the Veteran had constant pain in the plantar portion of the left ring finger and the ulnar side with no radiation that was aggravated when the area was touched or bumped.  The examiner found no limitation of motion in the hand, no limitation of function, with zero gap between the thumb and fingers, normal strength for pushing, pulling, and twisting, normal dexterity, and no inflammation, edema, or keloid, and normal X-ray results.  The examiner indicated the Veteran's scar was superficial, linear and extended just distal to the proximal interphalangeal joint palmar surface on the ulnar side that measured .1 centimeter (cm) in length and 3.7 cm in width, and was sore to light touch with no skin breakdown.  The examiner diagnosed a left ring finger laceration, treated with surgery, without residual painful scar.  although the examiner noted that that there was no residual pain, the examiner also noted that the Veteran was reported sore.

In a November 2011 notice of disagreement, the Veteran contended that he had pain with range of motion of his finger.

In a September 2013 VA examination report, the Veteran reported intermittent sharp pain in the left ring finger from the whole plantar portion and the ulnar side that felt deep.  The examiner noted that none of the scars were painful or unstable, the curved linear scar measured .1 cm by 3.5 cm, and opined that the scar did not cause limitation of function and the Veteran had no other complications or symptoms associated with any scar.

The Board notes that Diagnostic Code 7800 is not for application because the scar does not affect the head, face or neck.  Diagnostic Code 7801 is inapplicable because the scar is not deep or nonlinear and the area is not at least 6 square inches in size.  Diagnostic Code 7802 is not applicable because the scar is linear and its area does not meet or exceed 144 square inches.  

Based on the Veteran's competent statements of pain and the November 2010 examination findings that the scar was sore to light touch, the Board concludes that the Veteran's residual scar from a left ring finger laceration warrants a 10 percent rating, and no higher.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  In this regard, the Board notes that the evidence shows that the Veteran consistently reported constant pain and aggravation of pain to touch on the residual scar of the left ring finger throughout the evaluation period.   

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 10 percent is not warranted for any portion of the rating period.  Finally, the Board finds that the evidence of record is against a finding that the scar causes limitation of motion to a compensable degree.  Limitation of motion of the ring finger is not compensable under DC 5230.  Moreover, the clinical examination findings were against limitation of motion due to the scar.



Extra-schedular 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria. The rating code for malaria considers whether it is active, as well as allows for ratings for residuals of the disease under an appropriate code for that body system.  The rating codes for the skin allow for ratings based on factors such as size, location, pain and unstable scars, the number of scars, and disabling effects. 
 
The discussion above reflects that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  The Veteran's symptoms have been taken into account and are considered in applying the relevant criteria in the rating schedule. The Veteran's symptoms do not reach a level beyond the normal disability picture.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extra-schedular rating is unnecessary at this time. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is service connected for posttraumatic stress disorder, history of malaria, and left ring finger laceration with residual scar, and now tinnitus.  All of the pertinent symptoms and manifestations have been attributed to the appropriate disability and are addressed by the appropriate diagnostic codes.  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence reflects that the Veteran quit working in approximately 2007 due to nonservice-connected neck problem and back problems.  The evidence does not reasonable indicate that he is unable to maintain substantial gainful employment due to his service-connected disabilities. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for tinnitus is granted.

Service connection for tinnitus is granted.

A compensable evaluation for malaria is denied.

A 10 percent evaluation, and no higher, for residuals of left ring finger laceration is granted.



____________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


